Filed 3/19/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 50







Douglas Dale Wojahn, 		Petitioner and Appellant



v.



Grant Levi, Director of the North

Dakota Department of Transportation, 		Respondent and Appellee







No. 20140315







Appeal from the District Court of Billings County, Southwest Judicial District, the Honorable Zane Anderson, Judge.



AFFIRMED.



Per Curiam.



Thomas F. Murtha IV, P.O. Box 1111, Dickinson, ND 58602-1111, for petitioner and appellant.



Douglas B. Anderson, Office of Attorney General, 500 N. Ninth St., Bismarck, ND 58501-4509, for respondent and appellee.

Wojahn v. Levi

No. 20140315



Per Curiam.

[¶1]	Douglas Wojahn appealed from a district court judgment affirming a Department of Transportation order suspending his North Dakota driving privileges for 91 days.  Wojahn argued the warrantless search of his breath and blood was unlawful, his consent to the searches was coerced, and the implied consent statute is unconstitutional under the Fourth Amendment and N.D. Const. art. I, § 8.  We have previously determined that consent to a blood-alcohol test is not, standing alone, involuntary or coerced because an individual is advised of the implied consent law which criminalizes refusal.  
See
 
State v. Beylund
, 2015 ND 27, ¶ 1; 
State v. Harns
, 2015 ND 45, ¶ 1, and cases cited therein.  Wojahn’s argument that the implied consent laws violate the Fourth Amendment and N.D. Const. art. I, § 8, or fall within the unconstitutional conditions doctrine have previously been rejected.  
State v. Birchfield
, 2015 ND 6, ¶¶ 11-17, 858 N.W.2d 302; 
Beylund v. Levi
, 2015 ND 18, ¶¶ 14-30.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom